Deen, Chief Judge.
Calvin Jackson brings this appeal from his conviction of theft by taking, credit card theft and violation of the Georgia Firearm and Weapons Act following the denial of his motion for a new trial. This is a companion case to Warner v. State, 155 Ga. App. 495 (1980) and Myrick v. State, 155 Ga. App. 496 (1980).
1. The trial court did not err in denying Jackson’s motion for severance for the reasons stated in Division 1 of Myrick v. State, supra.
2. Appellant also contends that the trial court erred in admitting his statement into evidence, in criticizing counsel and in denying a directed verdict of acquittal as to possession of a sawed-off shotgun. All of these issues have been settled adversely to appellant in Divisions 2, 3 and 4 of Myrick v. State, supra.
3. The trial court did not err in admitting co-defendant Warner’s statement. Warner informed the police that he knew the credit cards were stolen and that he committed the transactions at the bank with a stolen card and that he knew a shotgun which he believed to be stolen was in the car, but that it was not his. In his statement, appellant also stated that he knew about the stolen credit cards and what Warner was doing at the bank. Warner’s statement did not implicate appellant or contradict his statement. The trial court therefore did not err in admitting the statement because it parallels appellant’s statement. Baker v. State, 238 Ga. 389 (233 SE2d 347) (1977).
4. Appellant has no standing to complain of the trial court’s refusing to accept his co-defendant’s guilty plea. Sims v. State, 243 Ga. 83 (252 SE2d 501) (1979).
5. Case no. 60753, the pro se appeal by Jackson, is dismissed because his attorney has filed an appeal in 60752 and filed enumeration of errors and a supporting brief.

Judgment affirmed.


Birdsong and Sognier, JJ, concur.

Winston P. Bethel, for appellant (Case No. 60742).
Calvin Jackson, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.